Mr. Justice Cooke delivered the opinion of the court": Leo Riordan, while in the employ of Humphrey & Sons at Joliet, Illinois, on March 14, 1916, received injuries from which he died on that da)'. John Riordan, his father, was appointed administrator of the estate. The administrator filed application for adjustment of claim with the Industrial Board, in which he claimed compensation from Humphrey & Sons for the death of his intestate under the provisions of the Workmen’s Compensation act. On a hearing before the arbitrator an award was entered in favor of the applicant for the sum of $6 per week for 416 weeks. The Industrial Board, on review, entered an award for the sum of $5-77 Per week for 416 weeks. This award was confirmed by the circuit court of Will county, and the presiding judge having certified that this is a proper cause to be reviewed by this court, H. Fred Humphrey and others, partners doing business as Humphrey & Sons, have brought the record here by writ of error. But two points are urged for reversal: First, that the applicant did not establish that the death was due to an accidental injury arising out of and in the course of the employment; and second, that the applicant was not entitled to compensation under the act. Leo Riordan, the deceased, lacked one month of being seventeen years of age at the time of the accident. He had been working for several weeks for plaintiffs in error at their plant. For the first ten days or two weeks he worked on a drill-press on the second floor of the plant. After that he was transferred to work under the foreman of the foundry, on the first floor. On the day he received the injury from which he died he was engaged in unloading a car-load of coke which was outside the plant. The plant consisted of a building three stories high. A combination freight and passenger elevator was located in the plant, which was operated by steam and ran from the first to the third floor. The elevator was not operated in an enclosed shaft. The entrance to the elevator was guarded on the second and third floors by automatic gates, which rose when the elevator was brought to the respective floors and lowered when the elevator left that floor. All employees of the plant were permitted to use this elevator as they desired and as occasion required. Immediately after his employment the deceased was instructed how to operate this elevator by Harry S. Humphrey, one of the plaintiffs in error. The lunch hour at this plant was from 12 to 12:3o o’clock. The deceased lived too far from the plant to permit him to go home to his noonday meal, so he, with others of the employees of plaintiffs in error, brought his lunch with him and ate it at the plant. It was his custom to eat his lunch on the second floor of the building, and he ate it there on the day of the accident. About 12 ¡15 o’clock P. M. on that day, and while the deceased was on the second floor eating his lunch, Samuel Bruner, one of the employees of the plaintiffs in error, stepped on the elevator, which was standing on the second floor, and went down on it to the first floor. He passed through the shop on that floor and went to the engine room. Immediately upon entering the engine room he heard the elevator running rapidly for a short time and then suddenly stop. Other employees upon the' second and third floors heard a scream or groan at the same time, and upon going to the elevator they found the deceased wedged tightly between the automatic gate which operated on the second floor, and the elevator, just beneath the third floor. The elevator was run down almost to the second floor and the deceased extricated from his position between the gate and the elevator and taken to a hospital, where he died within a short time. No one saw the accident. It is contended by plaintiffs in error that the deceased must have left the second floor by way of the stairway immediately after Bruner had taken the elevator to the first floor, and, arriving at the first floor after Bruner had left the elevator, got on the elevator, ran it up to the second floor and attempted to get off without stopping it, and was-caught between the elevator as it ascended from the second floor and the descending gate. One witness testified that on various occasions he had seen this elevator running wild without anyone operating it, and the defendant in error advances the theory that after Bruner had taken the elevator to the first floor and left it, it started up without anyone in charge; that the deceased saw it, and in attempting to get on the elevator to stop it was caught between the elevator floor and gate. As the evidence discloses that the deceased left his dinner pail and coat on a drill-press on the second floor, the more reasonable theory would be that the deceased went down to the first floor by the stairway and then determined to go back to the second floor and put away his dinner pail and secure his coat, or for some other purpose, and got upon the elevator and ran it back to the second floor and in some way got caught between the elevator floor and the gate while the elevator was in motion. It is immaterial which of these theories may be adopted or whether any of them are adopted. The deceased was an employee of plaintiffs in error, and it is conceded that they were conducting such a plant as brought them within the provisions of the Workmen’s Compensation act and that they were operating under that act. The deceased was taught to operate the elevator when he entered the employ of plaintiffs in error, and as an incident of his employment was permitted and expected to use the elevator as occasion required. The fact that the accident occurred- during the noon hour and while the plant was not in operation has no bearing on the case. The deceased was required to take his lunch to the plant with him and was permitted and expected to eat it upon the premises. No particular place was assigned to any of the employees to eat their lunch but each man was permitted to eat it wherever he desired about the plant. All the employees used the elevator during the lunch hour as they had occasion to, just-as they used it during the hours the plant was in operation. Whether the deceased was negligent in his operation of the elevator or in attempting to get off while it was in motion is immaterial. He was permitted to use this elevator as an incident of his employment and was so using it. Unless it could be shown that he deliberately placed himself in this position of danger for the purpose of taking his life the plaintiffs in error are liable under the Workmen’s Compensation act. There is nothing here to indicate that this was anything but an accident. The proof amply sustains the finding that the accident arose out of and in the course of the employment. The proof discloses that the deceased, when in school, had worked on each Saturday at a grocery store, and that he0 always gave his wages, while so working at the grocery store and for plaintiffs in error, to his mother. The statute does not require that the parents or lineal heirs shall be dependent on the deceased, but it is sufficient if the deceased employee leave parents to whose support he had contributed within four years prior to the time of the injury. Commonwealth Edison Co. v. Industrial Board, 277 Ill. 74. The judgment of the circuit court is affirmed. Judgment affirmed.